The brief of evidence used on the motion for a new trial must have been approved by the presiding'judge, notwithstanding the fact that it has been agreed upon by counsel, and this approval must affirmatively appear either in the bill of exceptions or in the record. (R.)New trial. Practice in the Supreme Court. July Term, 1876.Counsel for the state moved to dismissed the writ of error in this case because it nowhere appeared, either in the bill of exceptions or in the record, that the brief of evidence had been approved by the presiding judge. It was replied that though this fact was true, yet it appeared from the record that the brief of evidence had been agreed upon by counsel. The court sustained the motion and dismissed the case, enunciating the principle embraced in the above head-note.